Citation Nr: 0530555	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which confirmed and continued a 10 
percent rating for hemorrhoids.  That decision also granted 
service connection for a low back disability and established 
an initial evaluation of 20 percent.  The veteran filed a 
timely appeal with respect to both ratings. 


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by persistently 
bloody stools and painful bowel movements.

2.  There is no evidence of anemia or anal fissures.

3.  The veteran's chronic low back tendonitis is 
characterized as presenting a moderate degree of disability, 
with subjective symptoms of pain, mild degenerative changes, 
and a history of limited range of motion and muscle spasms.

4.  There is no evidence of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint spaces, abnormal mobility on forced 
motion, or ankylosis of the spine.

5.  There is no evidence of objective neurological symptoms 
associated with the veteran's lumbar spine disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, Diagnostic 
Code 7336 (2005).

2.  The criteria for a rating in excess of 20 percent for 
chronic low back tendonitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5237 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation and an original claim for service 
connection.  In this context, the Board notes that a 
substantially complete application was received in January 
2002.  In February 2002, prior to its adjudication of these 
claims, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and an 
increased evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  In September 2004, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  The Appeals 
Management Center (AMC) readjudicated the claim in June 2005 
based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice to 
this veterans in terms of notice, and that the content and 
timing of the February 2002 notice and subsequent September 
2004 notice, comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been examined medically in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Hemorrhoids

Service connection was established for hemorrhoids in October 
1995, and a noncompensable rating was assigned under DC 7336.  
By rating decision in June 2002, the disability evaluation 
was increased to 10 percent disabling.  

The veteran's 10 percent rating for hemorrhoids under 
Diagnostic Code 7336 contemplates external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences. 38 C.F.R. § 4.114 (a), Diagnostic Code 7336.  
The maximum rating (20 percent) is warranted when there is 
persistent bleeding and with secondary anemia, or when there 
are hemorrhoids with fissures.  Id.  

Relevant medical records include VA examinations in March 
2002 and May 2005.  Additionally, results of a May 2003 
colonoscopy are of record.  The veteran has also submitted 
several letters of explanation regarding his symptoms.  

The VA examination in March 2002 revealed internal and 
external hemorrhoids, with bleeding reported on bowel 
movements.  There was no evidence of anemia or of anal 
fissures.  The May 2003 colonoscopy was requested by the 
veteran's private physician, as the veteran had reported 
persistent bloody stools.  The results revealed no colonic or 
rectal lesions, nor any polyps or tumors.  Small external 
hemorrhoids were noted.  

The veteran again presented with complaints of bleeding upon 
bowel movements at his May 2005 VA examination.  He also 
reported symptoms to include frequently soiling his 
undergarments with blood (about 10 to 15 times per month).  
Internal hemorrhoids were noted on exam, as were findings of 
small anal tags.  The examiner indicated that these tags were 
most likely consistent with previous anal fissures.  

While the Board is sympathetic to the veteran and the pain 
and discomfort he experiences due to his service-connected 
disability, it finds that there is no objective medical 
evidence of anemia or anal fissures during the appeal period 
to warrant a higher rating.  

The Board notes that the veteran has cited evidence from his 
service medical records of the presence of anal fissures in 
support of his claim for an increase, arguing that that 
evidence alone should warrant the higher evaluation.  It is 
true that when rating a veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
findings during service cannot be used as the only support 
for his post-service evaluation.  The Board notes first that 
VA benefits are not payable to service members while on 
active duty.  Thus, those records, while instructive of the 
history of his disability, are of little practical use for 
the post-service rating.  It is the current level of 
disability that is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As described 
above, this decision considered the medical evidence 
submitted in conjunction with the veteran's January 2002 
claim.  There is simply no objective evidence of current anal 
fissures.  Hence, the increase cannot be granted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.
 


Low Back Tendonitis

Service connection was established for chronic low back 
tendonitis in June 2002.  The disability was evaluated as 20 
percent disabling under DC 5295.   

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after February 6, 2002 (the date of receipt of his claim); 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003 (the 
effective date of the amended regulation).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the November 2003 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  
Specifically, evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  If there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position, a 20 percent rating was warranted.  
The highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also should 
be considered in addition to the criteria set forth in the 
Schedule when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation under the old criteria, the 
evidence would have to demonstrate severe limitation of 
motion, or manifest at least one of the aforementioned 
characteristics under DC 5295.

Of record are three VA spine examinations, dated in March 
2002, August 2003, and May 2005.  Additionally, VA outpatient 
treatment records, dated from September 2001 to January 2002, 
are in the claims file, along with a magnetic resonance 
imaging (MRI) scan dated in May 2003.  The veteran has also 
described in detailed letters the symptoms he experiences in 
conjunction with his disability.  

Based on a review of the entire claims file, with emphasis on 
the aforementioned evidence, the Board finds that a rating in 
excess of 20 percent under the old criteria is not warranted.  
The veteran's range of motion has been limited to between a 
slight and moderate degree during the length of his claim; 
however, there is no evidence to suggest it has been severely 
limited.  In March 2002, flexion was limited to 70 degrees, 
with 90 degrees representing normal.  Extension was limited 
to 10 degrees, out of a possible normal range of 30 degrees.  
Both lateral flexion and rotation were limited as well.  
Spasms were objectively observed on testing.  This is clearly 
a moderate level of limitation of motion.  

The veteran's range of motion in his back appears to have 
improved since that initial exam.  For example, upon 
examination in August 2003, the veteran had normal flexion, 
as well as unremarkable lateral flexion and rotation.  
Extension was limited to 15 degrees.  In May 2005, the 
veteran had full range of motion of his spine, without 
evidence of spasms.  These findings represent a less than 
severe degree of disability.   

At no point during the appeal have positive findings been 
made with respect to listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, or marked 
limitation of forward bending in the standing position.  
While the veteran does have mild degenerative changes as 
noted on the May 2003 MRI, there was no evidence of loss of 
lateral motion due to those changes, or of narrowing or 
irregularity of the joint spaces.  Thus, the criteria for the 
higher rating under the old regulation have not been met. 

The Board notes that the veteran has experienced pain due to 
his disability that has resulted in a slight degree of 
functional loss in terms of range of motion.  However, given 
the documented improvements in his range of motion, and 
considering the level at which he is rated currently, the 
Board finds that the 20 percent rating adequately encompasses 
the veteran's painful motion.  The veteran is reminded that 
the express purpose of the ratings schedule is to compensate 
for service-connected disabilities based on the average 
impairment of earning capacity, and percentages must be 
assigned according to the strict guidelines of that schedule.  
While the Board understands that flare ups are likely to 
create temporary situations in which the disability causes 
increased pain, without objective evidence of further 
limitations, an increase is not warranted. 

Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
but not greater than 85 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, where a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as a 
condition in which the spine is fixed in flexion or 
extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

The veteran is currently rated at the 20 percent level.  The 
Board notes that based on the March 2002 examination, the 
veteran would only meet the 10 percent criteria under the 
revised regulations, as he had experienced muscle spasms and 
localized tenderness, and had forward flexion greater than 60 
degrees, but not greater than 85 degrees.  Subsequent 
examinations, however, represent forward flexion that would 
not qualify for a compensable rating under the new criteria.  

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, nor are the findings in the evidence 
representative of disc disease.  There is also no evidence of 
fractured vertebrae, or ankylosis, that would support an 
evaluation under the criteria of Diagnostic Codes 5285, 5286, 
or 5289, respectively.  See 38 C.F.R. § 4.71a (2002).  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's chronic low back tendonitis, whether under the 
"old" or "new" criteria. 

In deciding this issue, the Board has also considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Here, as the veteran's back disability has remained 
essentially the same since the date of his original claim, 
staged ratings are not appropriate. 

Furthermore, the Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to an initial rating in excess of 20 percent for 
chronic low back tendonitis is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


